DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s Amendment filed on 06/21/2022 in which claims 1, 3, 4, 8, and 9 have been amended, claims 10-20 have been cancelled, claims 21-31 have been added and entered of record.
Claim 16 has been cancelled.  Therefore, the objection to the claim is withdrawn.
Claims 12 and 15-16 have been cancelled.  Therefore, the rejections under 35 U.S.C 112(a) and 35 U.S.C 112(b) are withdrawn.
Claims 1-9 and 21-31 are pending for examination.

Response to Arguments
Applicant's arguments filed on 09/12/2019 with respect to the amended claim 1 has been considered but are not persuasive because the arguments are based substantially on the newly added limitations by the applicant to the independent claims. Please see the rejection below.

Double Patenting
Applicant is advised that should claim 21 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claim 3 is objected to because of the following informalities:  there are a double comma between “generator” and “wherein” induced by the amendment.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 21-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shah et al., US Patent Publication 2017/0129617; hereinafter “Shah”.
Regarding claim 1, Shah discloses an electric propulsion system (Fig. 2 and Fig. 4) for a vehicle (Fig. 4 is a propulsion system of an aircraft), the electric propulsion system comprising: 
at least one generator (Fig. 4, 306) configured to generate electric current (Fig. 4, generator 306 generate electric [0027]); 
at least one drive engine (Fig. 2, generator 306 required engine 110 as shown in Fig. 4 to generate electric) coupled to the at least one generator (Fig. 2, generator 306 required coupling to engine 110 as shown in Fig. 4 to generate electric); 
at least one electrical device (Fig. 4, 304), the at least one electrical device being a motor (Fig. 4, 304 is a motor); and 
at least one battery integrated isolated power converter (BIIC) (Fig. 4, battery 320 is integrated with converter 404/402 is configured to isolate by the switch 410, input of 404 is isolated from the output of 404), comprising an energy storage device (Fig. 4, battery 320), wherein the energy storage device of the at least one BIIC configured to receive at least part of the electric current from the generator (Fig. 4, 404/402 and 302 receive electric current from 306) [0020] [0026] and transmit the electric current to the at least one electrical device (Fig. 4, 404/402 and 302 transmit electric current to 304).
Regarding claim 2, Shah discloses the electric propulsion system in accordance with Claim 1 above, Shah also discloses the at least one BIIC comprises: 
a direct current (DC) link (Fig. 4, 412) configured to transmit the electric current to the at least one electrical device (Fig. 4, 412 supplies electric to 304); and 
at least a first BIIC (Fig. 4, 404) and a second BIIC (Fig. 4, 402), each of the first BIIC and the second BIIC comprising: 
a first DC line (Fig. 4 shows output of 404 as a single line which is well-known in the art that the single line comprising a feeding/positive and a return/negative lines; in this case the positive output of the converter 404) coupled to the DC link (Fig. 4, 412); and 
a second DC line (Fig. 4 shows output of 404 as a single line which is well-known in the art that the single line comprising a feeding/positive and a return/negative lines; in this case the negative output of the converter 404) coupled to the DC link (Fig. 4, 412), the electric propulsion system further comprising: 
a DC interconnect (Fig. 4, 412) coupled to and between the first BIIC (Fig. 4, 404) and second BIIC (Fig. 4, 402), the DC interconnect comprising a first DC bus (Fig. 4 positive output of 404 is a positive DC bus) coupled to and between the first DC line of the first BIIC (Fig. 4, positive output of 404) and the first DC line of the second BIIC (Fig. 4, positive input of 402), the DC interconnect further comprising a second DC bus (Fig. 4 negative output of 404 is a negative DC bus) coupled to and between the second DC line of the first BIIC (Fig. 4, negative output of 404) and the second DC line of the second BIIC (Fig. 4, negative input of 402).  
Regarding claim 3, Shah discloses the electric propulsion system in accordance with Claim 1 above, Shah also discloses the electric propulsion system further comprising at least one generator rectifier (Fig. 4, 404 converting a sine wave to DC thus obviously is a rectifier [0027]) coupled to and between the at least one BIIC (Fig. 4, 402) and the at least one generator (Fig. 4, 306),, wherein the at least one BIIC comprises an AC line (Fig. 4, line between 306 and 404) configured to transmit the AC generated by the at least one generator from the generator to the BIIC (Fig. 4, 306 is a generator thus generate electric current to the converter 404 and 402 [0027]).
Regarding claim 4, Shah discloses the electric propulsion system in accordance with Claim 3 above, Shah also discloses the at least one generator further comprises at least a first AC generator (Fig. 4, 306) and a second AC generator (Fig. 4, 308); 
the at least one generator rectifier comprises at least a first generator rectifier (Fig. 4, 404) and a second generator rectifier (Fig. 4, 406); and 
the electric propulsion system further comprises at least one rectifier bus (Fig. 4, 412) coupled to and between the first generator rectifier (Fig. 4, 404) and the second generator rectifier (Fig. 4, 406).
Regarding claim 5, Shah discloses the electric propulsion system in accordance with Claim 1 above, Shah also discloses:
the vehicle is an aircraft [0012]; the electric propulsion system further comprises at least one fan (Fig. 2, 206; Fig. 4, 302) coupled to an aft portion of a fuselage (Fig. 2, 202) of the aircraft proximate a tail of the aircraft (Fig. 2, 206); 
the motor is coupled to the aft portion of the fuselage (Fig. 2, 208 is in the aft of the fuselage thus coupled to the aft of the fuselage); and 
the motor is configured to rotate the at least one fan in at least one of a clockwise and a counterclockwise direction to facilitate propulsion of the aircraft ([0018] [0023] “may be coupled to the aircraft 100 by a rotatable shaft 210 which is driven by the motor 208” indicates the fan either rotate a clockwise or a counterclockwise direction).
Regarding claim 6, Shah discloses the electric propulsion system in accordance with Claim 1 above, Shah also discloses:
the vehicle is an aircraft [0012] (Fig. 1 and Fig. 2); and the at least one BIIC coupled to at least one of the following: 3Serial Number: 16/431,015 
a fuselage of the aircraft (Fig. 2, 202) proximate a wing of the aircraft (Fig. 2, 122); and 
an aft portion of a fuselage of the aircraft.
Regarding claim 7, Shah discloses the electric propulsion system in accordance with Claim 1 above, Shah also discloses:
the vehicle is an aircraft [0012] (Fig. 1 and Fig. 2); and 
the at least one BIIC comprises at least one fore BIIC (Fig. 4, 404) and at least one aft BIIC (Fig. 4, 402) coupled together (Fig. 4, 404 and 402 are coupled together), wherein: 
the at least one fore BIIC coupled to a fuselage of the aircraft proximate a wing of the aircraft (Fig. 2, shows the propulsion system 202 near the wing and the 404 as shown in Fig. 4 is the first converter connected to the generator and is a part of the propulsion system, thus locate near the wing of the aircraft); and 
the at least one aft BIIC coupled to an aft portion of the fuselage (Fig. 2, shows the propulsion system 202 near the wing and the 402 as shown in Fig. 4 is the second converter connected to the motor, couple after the first converter toward the aft portion of the fuselage of the aircraft).
Regarding claim 21, Shah discloses the electric propulsion system in accordance with Claim 1 above, Shah also discloses 
the electric current generated by the at least one generator is alternating current (AC) (Fig. 4, 306 is an AC generator).
Regarding claim 22, Shah discloses the electric propulsion system in accordance with Claim 21 above, Shah also discloses the electric current that is received by the energy storage device of the at least one BIIC is direct current (DC) [0026].
Regarding claim 23, Shah discloses the electric propulsion system in accordance with Claim 1 above, Shah also discloses the electric current generated by the at least one generator is alternating current (AC) (Fig. 4, 306 is an AC generator), 
wherein the at least one BIIC is configured to receive at least a portion of the AC and convert the received AC to direct current (DC) [0020], 
wherein the energy storage device of the BIIC is configured to receive at least a portion of the DC converted by the BIIC [0020] [0026], and 
wherein the BIIC is configured to transmit the DC to the at least one electrical device or is configured to convert the DC to AC and transmit the AC to the at least one electrical device [0026].
Regarding claim 24, Shah discloses the electric propulsion system in accordance with Claim 23 above, Shah also discloses the electric propulsion system further comprising a high voltage DC link (Fig. 4, 412), wherein the BIIC is configured to receive DC from the high voltage DC link (Fig. 4, 402 receives DC power from 412).
Regarding claim 25, Shah discloses the electric propulsion system in accordance with Claim 24 above, Shah also discloses the BIIC is configured to convert DC received from the high voltage DC link to AC (Fig. 4, 402 receives DC power from 412 and convert to AC to drive motor 304).
Regarding claim 26, Shah discloses the electric propulsion system in accordance with Claim 25 above, Shah also discloses the AC converted from the DC received from the high voltage DC link is transmitted to the at least one electrical device (Fig. 4, 402 receives DC power from 412 and convert to AC to drive motor 304).
Regarding claim 27, Shah discloses the electric propulsion system in accordance with Claim 1 above, Shah also discloses the electric propulsion system further comprising a generator rectifier (Fig. 4, 404) configured to convert alternating current (AC) to direct current (DC) [0027], 
wherein the electric current generated by the at least one generator is AC (Fig. 4, 306 is an AC generator), 
wherein at least a portion of the AC generated by the generator is converted by the generator rectifier to DC [0020] [0026], 
wherein the energy storage device of the BIIC is configured to receive at least a first portion of the DC converted by the generator rectifier [0020] [0026], and 
wherein the BIIC is configured to transmit the DC to the at least one electrical device or is configured to convert the DC to AC and transmit the AC to the at least one electrical device (Fig. 4, 402 receives DC power from 412 and convert to AC to drive motor 304).
Regarding claim 28, Shah discloses the electric propulsion system in accordance with Claim 1 above, Shah also discloses the electrical device is configured to receive at least a second portion of the DC converted by the generator rectifier (Fig. 4, 402 receives DC power from 412 and convert to AC to drive motor 304).
Regarding claim 29, Shah discloses the electric propulsion system in accordance with Claim 27 above, Shah also discloses the electric propulsion system further comprising a DC cable (Fig. 4, bus 412), wherein the DC cable is coupled to the generator rectifier (Fig. 4, 404) and the BIIC (Fig. 4, 402).
Regarding claim 30, Shah discloses the electric propulsion system in accordance with Claim 27 above, Shah also discloses the generator rectifier is configured to rectify the AC generated by the at least one generator and transmit the DC power to the BIIC [0027].
Regarding claim 31, Shah discloses the electric propulsion system in accordance with Claim 27 above, Shah also discloses the generator rectifier is a half-wave rectifier, a full-wave rectifier, a bridge rectifier, a rectifier with at least one diode [0041], or a rectifier without at least one diode.

Allowable Subject Matter
Claims 8 and 9 are allowed.
Applicants have amended claim 8 to incorporate the allowable subject matters of the claim with the based claim 1, and claim 9 to incorporate the allowable subject matters of original claims 10 and the base claim 1, as indicated in the Office Action dated March 18, 2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836